



EXHIBIT 10(cc)


EMPLOYMENT AGREEMENT




Employee Name: Janine Seebeck            Position: VP & Controller
Address:




Effective date:     November 7, 2011


You are a valuable Agilysys employee, and we expect you to make a significant
contribution to Agilysys' success. As a result, Agilysys, Inc. ("Agilysys")
wishes to employ you under the terms of this Agreement.


I. Employment Period. You will be employed by Agilysys for the period beginning
with the Effective Date set forth above and ending with the Termination Date as
defined in Paragraph 5, below (the "Employment Period").


2. Position. You shall initially be employed in the position set forth above,
with the duties and responsibilities customarily associated with that position.
From time to time, Agilysys may determine that it is in Agilysys' best interest
to add to, subtract from, or otherwise change your duties and responsibilities,
or change or eliminate your title.


3. Best Efforts. You shall devote all of your business time and attention to
your duties as an employee of Agilysys. You shall use your best efforts,
energies, and skills to advance the business of Agilysys, to further and improve
its relations with suppliers, customers and others, and to keep available to
Agilysys the services of its employees. You shall perform your duties in
compliance with all laws and Agilysys' published policies, including ethical
standards set forth in the Code of Business Conduct.


4. Compensation. Your compensation will be pursuant to Agilysys' standard
programs in effect from time to time. Agilysys reserves the right, however, in
its sole discretion, to impose salary reduction, and/or other cost reduction
programs, which may reduce your targeted cash compensation (provided that any
such program is not discriminatory and treats you the same as other Agilysys
employees holding similar positions). You shall be eligible to participate in
any and all employee benefit plans made available from time to time to Agilysys
employees generally.


5. Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, or without Cause by Agilysys. The last date of your
employment as a result of termination for any of these reasons is the
"Termination Date."


A. Termination for Cause and Voluntary Termination. If your employment
terminates for any of the following reasons: (a) your death, disability, or
legal incompetence; (b) the issuance by Agilysys of a notice terminating your
employment "for Cause," which, for these purposes, means: (i) breach of any term
of this Agreement or any other duty to Agilysys; (ii) dishonesty,


fraud, or failure to abide by the published ethical standards, conflict of
interest, or other policies of Agilysys; (iii) your conviction for any felony
crime, or for any other crime involving misappropriation of money or other
property of Agilysys; (iv) misconduct, malfeasance or insubordination; or (v)
gross




--------------------------------------------------------------------------------



failure to perfom1 under this Agreement (not including simply a failure to
attain quantitative targets); or (c) you voluntarily resign your employment,
then your salary will end on the Termination Date.


B. Termination Without Cause. If your employment is terminated by Agilysys for
any reason other than those identified in Paragraph 5.A., above, then you will
be paid a severance ("Severance Payments") equal to one (l) year regular base
and target annual incentive salary (if applicable), which will be at the rate
applicable to you at the time your employment terminates and will be paid during
regular pay intervals during the one (1) year period ("Severance Period"). In
case of termination without Cause, you will be eligible to continue to
participate in applicable medical and dental coverage program(s) available to
Agilysys employees for the duration of the Severance Period. You will not
otherwise be eligible for severance under any Agilysys severance plan.


C. Change of Position. If Agilysys changes your position such that your
responsibilities or compensation are substantially lessened (referred to as a
"Change of Position"), then you may, within 30 days of such Change of Position,
give Agilysys written notice that you are terminating your employment for this
reason. Such termination for Change of Position will be deemed a termination by
Agilysys without Cause for purposes of this Agreement and you shall be entitled
to the Severance Payments described in Paragraph 5.B., above.


6. Confidential Information. During the course of your employment, you have
learned, and will learn, various proprietary or confidential information of
Agilysys and/or its related and affiliated companies (including the identity of
customers and employees; vendor information; marketing information and
strategies; sales training techniques and programs; product development and
design; acquisition and divestiture opportunities and discussions; and data
processing and management information systems, programs, and practices). You
shall use such information only in connection with the performance of your
duties to Agilysys and agree not to copy, disclose, or otherwise use such
information or contest its confidential or proprietary nature. You agree to
return any and all written documents containing such information to Agilysys
upon termination
of your employment.


7. Restrictive Covenants.


A. No Hiring. During the Employment Period and for 12 months thereafter, you
agree not to employ or retain, have any other person or firm employ or retain,
or otherwise participate in the employment or retention of any person who was an
employee or consultant of Agilysys at any time during the 12 months preceding
the end of the Employment Period.


B. Non-Competition. In the event that (i) Agilysys terminates your employment
for Cause or (ii) you voluntarily terminate your employment with Agilysys for
any reason other than Change of Position, you agree that for a period of 12
months after such termination you will not be employed by, own, manage, operate,
or control, or participate, directly or indirectly, in the
ownership, management, operation, or control of, or be connected with (whether
as a director, officer, employee, partner, consultant, or otherwise), any
business which competes with the business of Agilysys, including but not limited
to the sale of information technology products and services, enterprise computer
systems, and related consulting, integration, maintenance and professional
services (the "Non-compete Obligation.")


C. In the event that (i) Agilysys terminates your employment for any reason
other than for Cause or (ii) you terminate your employment for reasons of Change
of Position, then the above Non-Compete Obligation will not apply to you, unless
Agilysys, at its option, elects to extend the Non-Compete




--------------------------------------------------------------------------------



Obligation to you for up to a twelve-month period ("Non-Competition Period"), in
which case Agilysys will pay your regular base and target incentive salary (if
applicable), in accordance with regular payroll practices (the "Non-Competition
Payments"), during the Non­ Compete Period.


Any Non-Competition Payments made to you will be in lieu of Severance Payments.
To the extent the Non-Competition Period is shorter than the Severance Period
applicable to you, if any, Severance Payments, if applicable to you, will be
made to you for the duration of the remainder of the Severance Period after the
end of the Non-Competition Period. All decisions as to (i) whether to extend to
you the Non-Compete Obligation (and therefore, whether to make Non-Competition
Payments to you); and (ii) the duration of any such Non-Compete Period, shall be
within the sole discretion of Agilysys, and will be communicated to you at the
time of termination. The Non-Competition Payments described in this subparagraph
C. apply only to termination of your employment by Agilysys for reasons other
than for Cause, or if you terminate your employment for reasons of Change of
Position.


It is understood and acknowledged that any Non-compete Obligation arising under
Paragraph 7 shall be in addition to any other obligations on your part under
this Agreement, including but not limited to the confidentiality and no-hiring
provisions of Paragraphs 6 and
7.A., above.


8. Assignment of Inventions. Agilysys by law is entitled to all rights, ideas,
inventions and works of authorship relating to its business that are made by its
employees during the scope of their work, whether or not conceived during
regular business hours, for Agilysys when using Agilysys resources. You agree to
promptly and fully disclose to Agilysys all ideas, inventions, discoveries,
creations, designs, methods, and other technology and rights (and any related
improvements or modifications thereof), whether or not protectable under any
form of legal protection afforded to intellectual property (collectively,
"Innovations"), relating to any activities or proposed activities of Agilysys
and its affiliates and subsidiaries, conceived or developed by you (alone or
jointly with others) during your employment, whether or not conceived during
regular business hours. Such Innovations shall be the sole property of Agilysys.
To the extent possible, such Innovations shall be considered a Work Made for
Hire under the U.S. Copyright Act. To the extent the Innovations may not be
considered such a Work Made for Hire, you agree to automatically assign to
Agilysys, at the time of creation of such Innovations, any right, title, or
interest that you may have in such Innovations. You further agree that you will
execute such written instruments, and perform any other tasks as may be
necessary in the opinion of Agilysys
to obtain a patent, register a copyright, or otherwise protect or enforce
Agilysys' rights in such
Innovations.


9.     Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this Agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.


10.     Severability and Reformation. The provisions of Paragraphs 6 through 10
of this Agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any paragraph,
phrase, or other provision of this Agreement that is determined by a court of
competent jurisdiction to be overly broad in scope, duration, or area of
applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this Agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.




--------------------------------------------------------------------------------





11. Assignment.


(a) This Agreement is personal to you, and cannot be assigned by you to any
other party.


(b) This Agreement shall inure to the benefit of, and be binding upon and
enforceable by
Agilysys, and by its successors and assigns. This Agreement may be assigned by
Agilysys, without your consent, to a third party ("Assignee") in connection with
the sale or transfer of all or substantially all of Agilysys' business, or any
division or unit thereof, whether by way of sale of stock, sale of assets,
merger or other transaction. Such assignment by Agilysys will not constitute nor
be deemed a termination of your employment by Agilysys, and will not give rise
to any rights under Paragraph 5 of this Agreement. After such assignment, any
further rights which you have under this Agreement will be the responsibility of
the Assignee.


12.     General. This Agreement constitutes our full understanding relating to
your employment with Agilysys, and replaces and supersedes any and all
agreements, contracts, representations or understandings with respect to your
employment (collectively, "Prior Agreements"). This Agreement is governed by and
is to be construed and enforced in accordance with the internal laws of the
State of Ohio, without giving effect to principles of conflicts of law. In the
event of a conflict between the terms hereof and the provisions of Agilysys'
Employee Handbook or its Policies and Procedures, the terms hereof shall
control; otherwise, the provisions of the Employee Handbook shall remain
applicable to your employment relationship. This Agreement may not be
superseded, amended, or modified except in a writing signed by both parties.


In witness whereof the parties have executed this Agreement this 28 day of
October 2011.




AGILYSYS, INC.


/s/Robert R. Ellis
By: Robb Ellis
SVP&CFO






/s/Janine K. Seebeck
By: Janine Seebeck








